UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7383 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 96.7% Aerospace & Defense - 0.6% HEICO Corp.* $ LMI Aerospace, Inc.* Auto Components - 1.1% LKQ Corp.* Automobiles - 0.3% Thor Industries, Inc. Biotechnology - 1.3% Cepheid* Capital Markets - 1.9% Affiliated Managers Group, Inc.* Evercore Partners, Inc. Greenhill & Co., Inc. Chemicals - 1.4% Nalco Holding Co. STR Holdings, Inc.* Commercial Banks - 0.6% First Interstate BancSystem, Inc. Commercial Services & Supplies - 1.5% Healthcare Services Group, Inc. Tetra Tech, Inc.* Communications Equipment - 4.5% ADTRAN, Inc. Aruba Networks, Inc.* NICE Systems Ltd. - ADR* Tekelec* Computers & Peripherals - 1.5% Netezza Corp.* QLogic Corp.* Construction & Engineering - 4.3% Foster Wheeler AG* KBR, Inc. McDermott International, Inc.* Orion Marine Group, Inc.* URS Corp.* Diversified Consumer Services - 1.2% Capella Education Co.* Grand Canyon Education, Inc.* Diversified Telecommunication Services - 1.1% AboveNet, Inc.* Electrical Equipment - 3.1% American Superconductor Corp.* Franklin Electric Co., Inc. Harbin Electric, Inc.* II-VI, Inc.* Woodward Governor Co. Electronic Equipment & Instruments - 1.2% Power-One, Inc.* Rogers Corp.* Energy Equipment & Services - 2.4% Core Laboratories NV Dril-Quip, Inc.* Helix Energy Solutions Group, Inc.* Health Care Equipment & Supplies - 7.4% American Medical Systems Holdings, Inc.* IDEXX Laboratories,Inc.* Illumina, Inc.* Masimo Corp. Natus Medical, Inc.* Sirona Dental Systems, Inc.* Volcano Corp.* Health Care Providers & Services - 10.2% Catalyst Health Solutions, Inc.* Health Management Associates, Inc.- Class A* HealthSouth Corp.* HMS Holdings Corp.* IPC The Hospitalist Co., Inc.* LHC Group, Inc.* MEDNAX,Inc.* Patterson Companies,Inc. VCA Antech, Inc.* Health Care Technology - 1.1% MedAssets, Inc.* Hotels, Restaurants & Leisure - 3.1% Orient-Express Hotels Ltd. - ClassA* P. F. Changs China Bistro, Inc. Red Robin Gourmet Burgers, Inc.* WMS Industries, Inc.* Household Durables - 1.2% Tempur-Pedic International, Inc.* Internet Software & Services - 2.2% Constant Contact, Inc.* Equinix, Inc.* GSI Commerce, Inc.* IT Services - 1.6% Global Payments, Inc. VeriFone Holdings, Inc.* Life Sciences Tools & Services - 1.5% ICON PLC - ADR* Machinery - 1.8% Actuant Corp. Westinghouse Air Brake Technologies Corp. Metals & Mining - 3.4% Alpha Natural Resources, Inc.* Haynes International, Inc. Horsehead HoldingCorp.* Sims Metal Management Ltd. - ADR Steel Dynamics, Inc. Thompson Creek Metals Company, Inc.* Oil & Gas Equipment & Services - 0.7% Tesco Corp.* Pharmaceuticals - 0.8% Salix Pharmaceuticals Ltd.* Professional Services - 1.7% Heidrick & Struggles International,Inc. Korn/Ferry International* Road & Rail - 2.6% Genesee & Wyoming, Inc.* Knight Transportation, Inc. Semiconductors & SemiconductorEquipment- 10.3% Advanced Energy Industries, Inc.* Brooks Automation, Inc.* Diodes, Inc.* Hittite Microwave Corp.* International Rectifier Corp.* Intersil Corp. Lam Research Corp.* Mellanox Technologies Ltd.* Microsemi Corp.* Monolithic Power Systems,Inc.* OmniVision Technologies,Inc.* Ultratech, Inc.* Varian Semiconductor Equipment Associates, Inc.* Verigy Ltd.* Volterra Semiconductor Corp.* Software - 10.2% Advent Software, Inc.* ANSYS, Inc.* ArcSight, Inc.* Concur Technologies, Inc.* MICROS Systems,Inc.* SolarWinds,Inc.* SuccessFactors, Inc.* Taleo Corp.* Verint Systems, Inc.* Specialty Retail - 3.3% Dick's Sporting Goods, Inc.* Hibbett Sports, Inc.* OfficeMax, Inc.* Textiles, Apparel & Luxury Goods - 2.1% CROCS, Inc.* Warnaco Group, Inc.* Trading Companies & Distributors - 1.9% Beacon Roofing Supply, Inc.* Watsco, Inc. Wireless Telecommunication Services - 1.6% SBA Communications Corp. - ClassA* TOTAL COMMON STOCKS (Cost$400,936,248) SHORT-TERM INVESTMENT - 3.6% Money Market Fund - 3.6% SEI Daily Income Trust Government Fund - Class B, 0.05% (1) TOTAL SHORT-TERMINVESTMENT (Cost$16,641,922) TOTAL INVESTMENTS IN SECURITIES -100.3% (Cost$417,578,170) Liabilities in Excess of Other Assets - (0.3)% TOTAL NET ASSETS - 100.00% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the TCM Small Cap Growth Fund’s (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. TCM Small Cap Growth Fund Summary of Fair Value Exposure at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ 443,162,582 $- $- $ 443,162,582 Short-Term Investment - - Total Investments in Securities $ 459,804,504 $- $- $ 459,804,504 ^ See Schedule of Investments for industry breakout. TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 99.5% Auto Components - 1.1% LKQ Corp.* $ Automobiles - 0.3% Thor Industries, Inc. Biotechnology - 1.2% United Therapeutics Corp.* Capital Markets - 2.7% Affiliated Managers Group, Inc.* Greenhill & Co., Inc. Och-Ziff Capital Management GroupLLC Chemicals - 3.7% Ferro Corp.* Nalco Holding Co. RPM International, Inc. The Scotts Miracle-Gro Co. Commercial Services & Supplies - 1.4% Copart, Inc.* Communications Equipment - 5.7% ADTRAN, Inc. Aruba Networks, Inc.* F5 Networks, Inc.* NICE Systems Ltd. - ADR* Tekelec* Computers & Peripherals - 0.7% QLogic Corp.* Construction & Engineering - 3.5% Foster Wheeler AG* KBR, Inc. McDermott International, Inc.* URS Corp.* Diversified Consumer Services - 1.2% Capella Education Co.* Grand Canyon Education, Inc.* Diversified Financial Services - 2.5% IntercontinentalExchange, Inc.* MSCI, Inc.* Electrical Equipment - 3.1% Roper Industries, Inc. Sensata Technologies Holding BV -Class A* Woodward Governor Co. Electronic Equipment & Instruments - 2.7% AmphenolCorp. - Class A Energy Equipment & Services - 2.5% Core Laboratories NV Helix Energy Solutions Group, Inc.* Oceaneering International, Inc.* Food Products - 0.3% Ralcorp Holdings, Inc.* Health Care Equipment & Supplies - 2.8% IDEXX Laboratories,Inc.* Illumina, Inc.* Health Care Providers & Services - 6.6% Brookdale Senior Living, Inc.* Catalyst Health Solutions, Inc.* Health Management Associates, Inc.- Class A* HealthSouth Corp.* MEDNAX,Inc.* Patterson Companies,Inc. Health Care Technology - 0.4% Allscripts-Misys Healthcare Solutions,Inc.* Hotels, Restaurants & Leisure - 3.8% Ctrip.com International Ltd. - ADR* MGM Resorts International* Orient-Express Hotels Ltd.* P.F. Chang's China Bistro, Inc. WMS Industries, Inc.* Household Durables - 1.5% Harman International Industries,Inc.* Tempur-Pedic International, Inc.* Internet & Catalog Retail - 0.7% Expedia, Inc. Internet Software & Services - 0.9% Equinix, Inc.* IT Services - 1.5% Global Payments, Inc. VeriFone Holdings, Inc.* Life Sciences Tools & Services - 3.8% ICON PLC - ADR* Life Technologies Corp.* Techne Corp. Machinery - 5.1% Actuant Corp. AGCO Corp.* IDEX Corp. Joy Global, Inc. SPX Corp. Westinghouse Air Brake Technologies Corp. Metals & Mining - 3.4% Alpha Natural Resources, Inc.* Sims Metal Management Ltd. - ADR Steel Dynamics, Inc. Thompson Creek Metals Company,Inc.* Walter Energy, Inc. Oil, Gas & Consumable Fuels - 1.3% Whiting Petroleum Corp.* Personal Products - 1.1% Alberto-Culver Co. Pharmaceuticals - 0.9% Salix Pharmaceuticals Ltd.* Professional Services - 1.8% Manpower, Inc. Robert Half International, Inc. Road & Rail - 3.6% Genesee & Wyoming, Inc.* J.B. Hunt Transport Services, Inc. Knight Transportation, Inc. Semiconductors & SemiconductorEquipment- 6.1% Hittite Microwave Corp.* International Rectifier Corp.* Intersil Corp. Lam Research Corp.* Microsemi Corp.* National Semiconductor Corp. Varian Semiconductor EquipmentAssociates, Inc.* Software - 9.2% ANSYS, Inc.* ArcSight, Inc.* Concur Technologies, Inc.* Informatica Corp.* MICROS Systems,Inc.* SolarWinds,Inc.* SuccessFactors, Inc.* Verint Systems, Inc.* Specialty Retail - 4.1% Chicos Fas, Inc. Dick's Sporting Goods, Inc.* Guess?, Inc. OfficeMax, Inc.* Textiles, Apparel & Luxury Goods - 2.2% CROCS, Inc.* Warnaco Group, Inc.* Trading Companies & Distributors - 3.6% Fastenal Co. MSC Industrial Direct, Inc. Watsco, Inc. Wireless Telecommunication Services - 2.5% NII Holdings, Inc. * SBA Communications Corp. - ClassA* TOTAL COMMON STOCKS (Cost$215,558,904) SHORT-TERM INVESTMENT - 2.0% Money Market Fund- 2.0% SEI Daily Income Trust Government Fund - Class B, 0.05% (1) TOTAL SHORT-TERMINVESTMENT (Cost$4,308,371) TOTAL INVESTMENTS IN SECURITIES -101.5% (Cost$219,867,275) Liabilities in Excess of Other Assets - (1.5)% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt 7-day yield as of June 30, 2010. The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the TCM Small-Mid Cap Growth Fund’s (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. TCM Small-Mid Cap Growth Fund Summary of Fair Value Exposure at June 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. • Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. • Level 3— Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund's own assumptions that market participants would use to price the asset or liability based on the best available information. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ 214,189,187 $- $- $ 214,189,187 Short-Term Investment - - Total Investments in Securities $ 218,497,558 $- $- $ 218,497,558 ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title)*/s/Robert M. Slotky Robert M. Slotky, President DateAugust 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Robert M. Slotky Robert M. Slotky, President Date August 25, 2010 By (Signature and Title)* /s/Patrick J. Rudnick Patrick J. Rudnick, Treasurer DateAugust 25, 2010 * Print the name and title of each signing officer under his or her signature.
